DETAILED ACTION
This office action is responsive to the after Applicant’s response filed June 9, 2021.  The application contains claims 1-14, 16-21, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-11, 13, 16-17, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over https://lifehacker.com/a-beginners-guide-to-reddit-1798643829 Published on September 05, 2017 [hereinafter Reddit] 

With regard to Claim 1,

one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Reddit server that the user access) comprising:
receiving, at a remote system and from a first electronic device, first data representing a presentation, the presentation being associated with a question and an answer to the question (P.5, “To submit an original thought of your own, start with the “Submit a new text post” on the right side of the home page and fill out the form that will pop up”, user can write a question and answer); 
associating the presentation with a user profile (P.2, “sign up for an account through a quick and self-explanatory process (login and account setup prompts can be found at the top right of the homepage)”, posts associated with user account); 
providing, by the remote system, the presentation to one or more first users using a first crowdsourcing resource (P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, “You will also need to enter the subreddit where you’d like your link to appear”, P.5, “When all the fields are filled out, click “submit” and your post will go live”, different communities of Reddit (Subreddits) are different crowdsourcing resources where the user can post topics); 
while providing the presentation using the first crowdsourcing resource, receiving, from a second electronic device associated with a first user of the one or more first users, second data representing first feedback associated with the presentation (P.4, “posting, voting and commenting”, “you’ll need to click on the word “comments” below each post title”);
associating the first feedback with the presentation (P.4, “posting, voting and commenting”, P.5, “you’ll need to click on the word “comments” below each post title”, P.3, “community decides the content that sinks or swims on Reddit still forms the basis of the site. If you like a particular post, you can show your appreciation for it by clicking the up arrow, or “upvoting” it. If the post doesn’t quite get your motor running, you can express your displeasure by clicking the down arrow, or “downvoting.” To the left of every post you’ll see a gray number with an arrow above and below it. The number represents the post’s rank—the number of upvotes minus the number of downvotes”, P.1, “allow the site’s users to vote on those posts, with the idea that the very best would rise to the top”, users comment or vote on different topics associate there comments and votes with the topic); 
receiving, at the remote system and from the first electronic device, an indication of intent to use a second crowdsourcing resource for receiving second feedback associated with the presentation (P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, P.4, “You will also need to enter the subreddit where you’d like your link to appear”, P.5, “When all the fields are filled out, click “submit” and your post will go live”, different communities of Reddit (Subreddits) are different crowdsourcing resources where the user can post topics); 
identifying, by the remote system and based at least in part on the first indication of intent, one or more second users associated with the second crowdsourcing resource (P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, P.4, “You will also need to enter the subreddit where you’d like your link to appear”, P.5, “When all the fields are filled out, click “submit” and your post will go live”, different communities of Reddit (Subreddits) are different crowdsourcing resources where the user can post topics), wherein:
the one or more second users are different from the one or more first users (P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, P.4, “You will also need to enter the subreddit where you’d like your link to appear”, P.5, “When all the fields are filled out, click “submit” and your post will go live”, different communities of Reddit (Subreddits) are different crowdsourcing resources where the user can post topics for different users who are associated with the different Subreddits); and
the one or more second users are identified based at least in part on a characteristic associated with the or more second users, wherein the characteristic includes one or more of a location, an age, or an interest associated with the second users (P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, P.4, “You will also need to enter the subreddit where you’d like your link to appear”, P.5, “When all the fields are filled out, click “submit” and your post will go live”, different communities of Reddit (Subreddits) are different crowdsourcing resources where the user can post topics for different users who are associated with the different Subreddits and as each Subreddits is associated with a topic, the Subreddits users are identified based on their interest (e.g. Subreddits related to economy will include the users that are interested in economy topics and selecting the economy Subreddits is selecting second set of users based on their interest in economy));
providing, by the remote system, the presentation to the one or more second users using the second crowdsourcing resource (P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, P.4, “You will also need to enter the subreddit where you’d like your link to appear”, P.5, “When all the fields are filled out, click “submit” and your post will go live”, different communities of Reddit (Subreddits) are different crowdsourcing resources where the user can post topics);
while providing the presentation using the second crowdsourcing resource, receiving, from a third electronic device associated with a second user of the one or more second users, third data representing the second feedback associated with the presentation (P.4, “posting, voting and commenting”, P.5, “you’ll need to click on the word “comments” below each post title”, P.3, “community decides the content that sinks or swims on Reddit still forms the basis of the site. If you like a particular post, you can show your appreciation for it by clicking the up arrow, or “upvoting” it. If the post doesn’t quite get your motor running, you can express your displeasure by clicking the down arrow, or “downvoting.” To the left of every post you’ll see a gray number with an arrow above and below it. The number represents the post’s rank—the number of upvotes minus the number of downvotes”, P.1, “allow the site’s users to vote on those posts, with the idea that the very best would rise to the top”, users comment or vote on different topics provide feedback associated with the topic);
associating the second feedback with the presentation (P.4, “posting, voting and commenting”, P.5, “you’ll need to click on the word “comments” below each post title”, P.3, “community decides the content that sinks or swims on Reddit still forms the basis of the site. If you like a particular post, you can show your appreciation for it by clicking the up arrow, or “upvoting” it. If the post doesn’t quite get your motor running, you can express your displeasure by clicking the down arrow, or “downvoting.” To the left of every post you’ll see a gray number with an arrow above and below it. The number represents the post’s rank—the number of upvotes minus the number of downvotes”, P.1, “allow the site’s users to vote on those posts, with the idea that the very best would rise to the top”, users comment or vote on different topics associate the comments and votes with the topic); 
providing, by the remote system and to the first electronic device, the presentation and at least one of the first feedback or the second feedback (P.4, “posting, voting and commenting” “you’ll need to click on the word “comments” below each post title”, user can access the post on the server to see the post and the comments, life hacker, P.9, post is shown on pages 1-8 and pages 9-12 show the associated comments);
generating, by the remote system, fourth data representing a plan for solving the question using the answer, the plan being based at least in part on the at least one of the first feedback or the second feedback (P.5, “To submit an original thought of your own, start with the “Submit a new text post” on the right side of the home page and fill out the form that will pop up”,  P.4,“posting, voting and commenting”, P.4, “you’ll need to click on the word “comments” below each post title”, remote system generate a new post or comment with a plan created by user based on the previous received feedbacks); and 
providing, by the remote system, information associated with implementing the plan (P.5, “To submit an original thought of your own, start with the “Submit a new text post” on the right side of the home page and fill out the form that will pop up”, P.4, “posting, voting and commenting”, P.4, “you’ll need to click on the word “comments” below each post title”, remote system generate a new post or comment with a plan created by user based on the previous received feedbacks). 
The Examiner further notes that the text content (question and answer) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 4,
Reddit teach the system as recited in claim 1, the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations comprising:
determining that the user profile is associated with a first type of membership (P.2, “sign up for an account through a quick and self-explanatory process (login and account setup prompts can be found at the top right of the homepage)”) and a second type of membership (“If you want to become a super Reddit user, you can also decide to sign up for a Reddit Gold membership … subreddits that can only be accessed by other gold members”);
wherein:
the presentation is provided to the one or more first users using the first crowdsourcing resource based at least in part on the first type of membership  (“P.2, sign up for an account through a quick and self-explanatory process (login and account setup prompts can be found at the top right of the homepage)”, user can post to any subreddit that could be accessed by free subscribers), and  the one or more second users is further identified based at least in part on the second type of membership (P.8, “If you want to become a super Reddit user, you can also decide to sign up for a Reddit Gold membership. This affords you certain benefits such as the ability to customize your avatar, turn off ads, use different themes to customize the way the site appears on your computer, create subreddits that can only be accessed by other gold members”, based on the user gold membership, user can post to other gold membership users).

With regard to Claim 5,
Claim 5 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 6,
Claim 6 is similar in scope to claims 1 and 4; therefore it is rejected under similar rationale.
With regard to Claim 9,
Claim 9 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 10,
Claim 10 is similar in scope to claim 1; therefore it is rejected under similar rationale.

With regard to Claim 11,
Reddit teach the method as recited in claim 5, further comprising:
providing a plurality of presentations using the second resource (Different users post different topics on the subreddits, P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything from r/news to r/showerthoughts. All subreddit names begin with a lowercase “r” followed by a slash, then the name of the subreddit. Each subreddit is hosted by a moderator and comes with its own rules regarding posts “, P.5, “To submit an original thought of your own, start with the “Submit a new text post” on the right side of the home page and fill out the form that will pop up”);
determining, using at least the second feedback, a rating associated with the presentation (P.3, “idea that the community decides the content that sinks or swims on Reddit still forms the basis of the site. If you like a particular post, you can show your appreciation for it by clicking the up arrow, or “upvoting” it. If the post doesn’t quite get your motor running, you can express your displeasure by clicking the down arrow, or “downvoting” To the left of every post you’ll see a gray number with an arrow above and below it.”, “allow the site’s users to vote on those posts, with the idea that the very best would rise to the top”); and
determining a position for the presentation within the plurality of presentations based at least in part on the rating (P.3, “community decides the content that sinks or swims on Reddit still forms the basis of the site. If you like a particular post, you can show your appreciation for it by clicking the up arrow, or “upvoting” it. If the post doesn’t quite get your motor running, you can express your displeasure by clicking the down arrow, or “downvoting.” To the left of every post you’ll see a gray number with an arrow above and below it. The number represents the post’s rank—the number of upvotes minus the number of downvotes”, “allow the site’s users to vote on those posts, with the idea that the very best would rise to the top”),
wherein providing the presentation using the second resource is based at least in part on the position (P.3, “community decides the content that sinks or swims on Reddit still forms the basis of the site”, P.1, “allow the site’s users to vote on those posts, with the idea that the very best would rise to the top”).

With regard to Claim 13,
Reddit teach the method as recited in claim 5, wherein the presentation is associated with a question and a first answer (P.4, “posting, voting and commenting”, “you’ll need to click on the word “comments” below each post title”, users comment that include question and answer on the posted topics associate there comments with the topics), and wherein the method further comprises:
receiving fourth data representing a second answer to the question (P.4, “posting, voting and commenting”, “you’ll need to click on the word “comments” below each post title”, users comment that include question and answer on the posted topics associate there comments with the topics);
receiving fifth data representing third feedback associated with the second answer (P.3, “The same system works for comments as well. You’ll find the up and down arrows next to every comment beneath a post”);
determining, based at least in part on at least one of the first feedback or the second feedback, a first rating associated with the first answer (P.3, “community decides the content that sinks or swims on Reddit still forms the basis of the site. If you like a particular post, you can show your appreciation for it by clicking the up arrow, or “upvoting” it. If the post doesn’t quite get your motor running, you can express your displeasure by clicking the down arrow, or “downvoting” To the left of every post you’ll see a gray number with an arrow above and below it.”, P.1, “allow the site’s users to vote on those posts, with the idea that the very best would rise to the top”, P.3, “The same system works for comments as well. You’ll find the up and down arrows next to every comment beneath a post”, users vote on the user’s submitted answers using up and down arrows);
determining, based at least in part on the third feedback, a second rating associated with the second answer (P.3, “community decides the content that sinks or swims on Reddit still forms the basis of the site. If you like a particular post, you can show your appreciation for it by clicking the up arrow, or “upvoting” it. If the post doesn’t quite get your motor running, you can express your displeasure by clicking the down arrow, or “downvoting” To the left of every post you’ll see a gray number with an arrow above and below it.”, P.1, “allow the site’s users to vote on those posts, with the idea that the very best would rise to the top”, P.3, “The same system works for comments as well. You’ll find the up and down arrows next to every comment beneath a post”, users vote on the user’s submitted answers using up and down arrows);
determining that the second rating is greater than the first rating (P.1, “site’s users to vote on those posts, with the idea that the very best would rise to the top”, P.3, “community decides the content that sinks or swims on Reddit still forms the basis of the site … number represents the post’s rank—the number of upvotes minus the number of downvotes. The same system works for comments as well. You’ll find the up and down arrows next to every comment beneath a post”); and
providing the first answer and the second answer based at least in part on the second rating being greater than the first rating (P.1, “site’s users to vote on those posts, with the idea that the very best would rise to the top”, P.3, “community decides the content that sinks or swims on Reddit still forms the basis of the site … number represents the post’s rank—the number of upvotes minus the number of downvotes. The same system works for comments as well. You’ll find the up and down arrows next to every comment beneath a post”).
The Examiner further notes that the text content (question and answer) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 16,
Claim 16 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 17,
Claim 17 is similar in scope to claims 1 and 4; therefore it is rejected under similar rationale.
With regard to Claim 20,
Claim 20 is similar in scope to claims 13; therefore it is rejected under similar rationale.

With regard to Claim 21,
Reddit teach the method as recited in claim 5, wherein:
the first resource comprises a first crowdsourcing resource that is associated with testing the presentation (P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, “You will also need to enter the subreddit where you’d like your link to appear”, P.5, “When all the fields are filled out, click “submit” and your post will go live”, different communities of Reddit (Subreddits) are different crowdsourcing resources where the user can post topics and receive reviews (testing the post popularity) Which is equivalent to the applicant specification See [0019], “first crowdsourcing resource may be associated with "testing" the presentation in order to receive feedback from a first group of users”); and
the second resource comprises a second crowdsourcing resource that is associated with implementing the presentation (Reddit, P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, “You will also need to enter the subreddit where you’d like your link to appear”, P.5, “When all the fields are filled out, click “submit” and your post will go live”, different communities of Reddit (Subreddits) are different crowdsourcing resources where the user can post topics and receive feedback or comments regarding the post including comments that clarify how to implement the idea which is equivalent to the applicant specification See [0030], “second crowdsourcing resource may then be associated with implementing the idea(s) included in the presentation. For instance, the second crowdsourcing resource may be associated with receiving feedback about how to implement the idea(s), feedback about whether there are better idea(s) (e.g., answers) for the presentation, and/or the like”).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over https://lifehacker.com/a-beginners-guide-to-reddit-1798643829 Published on September 05, 2017 [hereinafter Reddit] in view of https://www.reddit.com/r/help/comments/56q7kr/is_there_a_way_to_update_a_post_and_alert_the/ Published on October 09, 2016 [hereinafter Reddit-1] 

With regard to Claim 2,
	Reddit teach the system as recited in claim 1, the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations.
Reddit do not explicitly teach perform further operations comprising: generating a group of users associated with the presentation; wherein providing the information associated with implementing the plan comprises providing, to the group of users, the information associated with implementing the plan.
Reddit-1 teach generating a group of users associated with the presentation (“updating it and just typing /u/username, /u/user2... etc.”, user can update the post with information and add names for a specific numbers of users to receive an update notification),
wherein providing the informant associated with implementing the plan comprises providing, to the group of users, the information associated with implementing the plan (“updating it and just typing /u/username, /u/user2... etc.”, user can update the post with the post and add names for a specific numbers of users to receive an update notification).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to allow the generation of a group of user associated with a presentation.
The motive for the modification would have been to provide the user with the ability to communicate with the group of users who are interested in his presentation.

With regards to claim 7,
Claim 7 is similar in scope to claim 2; therefore it is rejected under similar rationale.

With regard to Claim 14,
	Reddit teach the method as recited in claim 5, further comprising: wherein providing the presentation using the second resource comprises providing presentation using the second resource (Reddit, P.2, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, “You will also need to enter the subreddit where you’d like your link to appear”, P.5, “When all the fields are filled out, click “submit” and your post will go live”, different communities of Reddit (Subreddits) are different crowdsourcing resources where the user can post topics).
Reddit do not explicitly teach receiving, at the remote system fourth data representing an update to the presentation; and generating, by the remote system, an updated presentation by updating the presentation using the fourth data.
Reddit-1 teach receiving, at the remote system fourth data representing an update to the presentation (“the only thing I can think of would be to update it and comment to everyone who commented”); and 
generating, by the remote system, an updated presentation by updating the presentation using the fourth data, wherein providing the presentation using the second resource comprises providing the updated presentation using the second resource (“the only thing I can think of would be to update it and comment to everyone who commented”, the presentation is associated with a subreddit and will be automatically updated within the subreddit).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to allow updating the user presentation.
The motive for the modification would have been to provide the user with the ability to communicate with the group of users’ who are interested in his presentation and to provide flexibility to provide new information to the group users.
With regards to claim 18,
Claim 18 is similar in scope to claim 2; therefore it is rejected under similar rationale.

Claims 3, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over https://lifehacker.com/a-beginners-guide-to-reddit-1798643829 Published on September 05, 2017 [hereinafter Reddit] in view of JOLLIFF et al. [US 2009/0300525A1, hereinafter JOLLIFF]

With regard to Claim 3,
Reddit teach the system as recited in claim 1, the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations comprising:
receiving, from the first electronic device, fifth data representing additional information for creating an avatar associated with the user profile, creating the avatar using at least the additional information (Reddit, P.8, “ability to customize your avatar”, gold members can customize and associate an avatar with their profile).
Reddit do not explicitly teach associating the avatar with the presentation.
JOLLIFF teach associating the avatar with the presentation ([0002]-[0004]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to allow the association of the user profile avatar with a presentation.
The motive for the modification would have been to represent users and their actions, personalizing their contributions to the forum, and may represent different parts of their persona, beliefs, interests or social status in the forum (JOLLIFF, [0003]).
With regards to claim 8,
Claim 8 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regards to claim 19,
Claim 19 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Claim  12 is rejected under 35 U.S.C. 103 as being unpatentable over https://lifehacker.com/a-beginners-guide-to-reddit-1798643829 Published on September 05, 2017 [hereinafter Reddit] in view of  https://www.reddit.com/r/quilting/comments/349w6v/assigning_topic_flair_to_your_post/ Published on April 29, 2015 [hereinafter Reddit-2]

With regards to claim 12,
Reddit teach the method as recited in claim 5, further comprising:
sending, to an electronic device, fourth data representing the second resource, the second resource including a graphical element for searching for presentations (P.3, “To find the subreddits that interest you, simply enter a topic in the search box in the upper-right-hand corner of the homepage and hit enter”);
receiving, from the electronic device, fifth data representing a query, the query including one or more words (P.3, “To find the subreddits that interest you, simply enter a topic in the search box in the upper-right-hand corner of the homepage and hit enter”); 
wherein providing the presentation using the second resource comprises sending, to the electronic device, sixth data representing the presentation (P.3, “You’ll be taken to a page with a list of suggested subreddits on that topic”).
Reddit do not explicitly teach determining one or more tags associated with the presentation; determining that a word of the one or more words is associated with a tag of the one or more tags.
Reddit-2 teach determining one or more tags associated with the presentation (“assign topic flair to your post”, flairs are tags associated with presentation); 
sending, to an electronic device, fourth data representing the second resource, the second resource including a graphical element for searching for presentations (“If you click the flair assigned you can see ALL the posts that have been tagged with that topic flair”, system provide a clickable button that the user can select to see similar tagged topics);
receiving, from the electronic device, fifth data representing a query, the query including one or more words (“If you click the flair assigned you can see ALL the posts that have been tagged with that topic flair”, system provide a clickable button that include one or more words that the user can select to search and access similar tagged topics);
determining that a word of the one or more words is associated with a tag of the one or more tags (“We have nifty topic flair in our subreddit to help people quickly scan posts and see what they are about. If you click the flair assigned you can see ALL the posts that have been tagged with that topic flair so it helps organize the subreddit”, selecting a flair that include one or more words will show all the topics tagged with similar words).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to allow the tagging of the presentations.
The motive for the modification would have been to organize the presentations and help people quickly scan posts and see what they are about which will save the user time and improve the user interaction experience (Reddit-2, “to help people quickly scan posts and see what they are about”, “helps organize the subreddit”).

Response to Arguments
Examiner respectfully withdraw the 35 U.S.C. 112(a) rejection in view of the claims amendments. 

Applicant argue that Reddit do not teach the receiving at a remote system from the first electronic device, an indication to use a second crowdsourcing resource for receiving second feedback associated with the presentation” and “identifying, by the remote system and based at least in part on the indication of intent, one or more second users associated with the second crowdsourcing resource, wherein: the one or more second users are different from the one or more first users; and the one or more second users are identified based in part in on a characteristic associated with the or more second users, wherein the characteristic includes one or more of a location, age, or interest of the second user,” (Remarks P. 14-15).
Examiner respectfully disagrees, Reddit teach the argued limitations as Reddit teach the ability to post to different subreddit and each subreddit is associated with a specific topic or field. So when the user send a request to the server to make a second post (indication to use a second crowdsourcing resource for receiving second feedback associated with the presentation) to a different specific subreddit that is associated with a topic (second subreddit include a second number of users who are having an interest at that subreddit topic (e.g. subreddit for economy will have users who are interested in economy) See Reddit, “Subreddits are like individual message boards devoted to one particular topic and there are thousands of them on the site including everything”, “You will also need to enter the subreddit where you’d like your link to appear”, “When all the fields are filled out, click “submit” and your post will go live”.

Applicant arguments related to Reddit_1 and Gupta have been considered, however the current rejection do not rely on Reddit_1 or Gupta for rejecting the argued limitation. Therefore the argument is moot (Remarks P. 16-18). 

Applicant argue, that claim 5 is allowable for the same reasons previously discussed with respect to claim1. Examiner respectfully disagrees, claim 1 is not allowable; therefore claim 5 is not allowable for the same reasons previously discussed with respect to claim1. 

Applicant argue, that claim 16 is allowable for the same reasons previously discussed with respect to claim1. Examiner respectfully disagrees, claim 1 is not allowable; therefore claim 16 is not allowable for the same reasons previously discussed with respect to claim1. 

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2016/0202883 A1 filed by Everton et al. Everton disclose an environment for users to submit ideas and receive feedback, the idea will be further evaluated for implementation once it reach a threshold of number of votes See at least ¶30, ¶32
US Patent Application Publication No. 2016/0162837 A1 filed by Muntés Mulero et al. that teach the ability publishing requirements for a crowdsourcing project that comprises a crowdsourcing task to crowdsourcing participants, receiving candidate collaboration patterns for the crowdsourcing task from ones of the crowdsourcing participants, selecting one of the candidate collaboration patterns, and executing the crowdsourcing project using the one of the candidate collaboration patterns to perform the crowdsourcing task See at least ¶14.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142